 


109 HR 4278 IH: Community Partners Next Door Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4278 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Ms. Lee (for herself, Mrs. Christensen, Mr. Owens, Ms. McKinney, Mr. Grijalva, Ms. Carson, Mr. Kucinich, and Mr. Clay) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To assist teachers and public safety officers in obtaining affordable housing. 
 
 
1.Short titleThis Act may be cited as the Community Partners Next Door Act of 2005. 
2.Community partners next door program 
(a)Discount and downpayment assistance for teachers and public safety officersSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is amended— 
(1)by redesignating paragraphs (7) through (10) as paragraphs (8) through (11), respectively; and 
(2)by inserting after paragraph (6) the following new paragraph: 
 
(7)50 percent discount for teachers and public safety officers purchasing properties that are eligible assets 
(A)DiscountA property that is an eligible asset and is sold to a teacher or public safety officer for use in accordance with subparagraph (B) shall be sold at a price that is equal to 50 percent of the appraised value of the eligible property (as determined in accordance with paragraph (6)(B)). In the case of a property eligible for both a discount under this paragraph and a discount under paragraph (6), the discount under paragraph (6) shall not apply. 
(B)Primary residenceAn eligible property sold pursuant to a discount under this paragraph shall be used, for not less than the 3-year period beginning upon such sale, as the primary residence of a teacher or public safety officer. 
(C)Sale methodsThe Secretary may sell an eligible property pursuant to a discount under this paragraph— 
(i)to a unit of general local government or nonprofit organization (pursuant to paragraph (4) or otherwise), for resale or transfer to a teacher or public safety officer; or 
(ii)directly to a purchaser who is a teacher or public safety officer. 
(D)ResaleIn the case of any purchase by a unit of general local government or nonprofit organization of an eligible property sold at a discounted price under this paragraph, the sale agreement under paragraph (8) shall— 
(i)require the purchasing unit of general local government or nonprofit organization to provide the full benefit of the discount to the teacher or public safety officer obtaining the property; and 
(ii)in the case of a purchase involving multiple eligible assets, any of which is such an eligible property, designate the specific eligible property or properties to be subject to the requirements of subparagraph (B). 
(E)Mortgage downpayment assistanceIf a teacher or public safety officer purchases an eligible property pursuant to a discounted sale price under this paragraph and finances such purchase through a mortgage insured under this title, notwithstanding any provision of section 203 the downpayment on such mortgage shall be $100. 
(F)Higher FHA loan limit for purchase of eligible properties in high-cost areas 
(i)In generalNotwithstanding any other provision of this title relating to the maximum amount of the principal obligation of a mortgage that may be insured under this title, in the case of an eligible property that is located in a high-cost area and is purchased pursuant to a discounted sale price under this paragraph, the Secretary may insure a mortgage for the purchase of such eligible property that involves a principal obligation (including such initial service charges, appraisal, inspection, and other fees as the Secretary shall approve) in an amount not exceeding 150 percent of the limitation on such principal obligation otherwise applicable under section 203(b)(2)(A). 
(ii)High-cost areaFor purposes of this subparagraph, the term high-cost area means any area for which the median 1-family house price in the area exceeds the maximum amount limitation on the principal obligation of a mortgage determined at such time under section 203(b)(2)(A)(ii). 
(G)Prevention of undue profitThe Secretary shall issue regulations to prevent undue profit from the resale of eligible properties in violation of the requirement under subparagraph (B). 
(H)DefinitionsFor the purposes of this paragraph, the following definitions shall apply: 
(i)The term eligible property means an eligible asset described in paragraph (2)(A) of this subsection. 
(ii)The term public safety officer has the meaning given such term in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b). 
(iii)The term teacher means an individual who is employed on a part- or full-time basis as a teacher, teacher assistant, or administrator in a public or private school that provides elementary or secondary education, as determined under State law, except that elementary education shall include pre-Kindergarten education, and except that secondary education shall not include any education beyond grade 12. 
(I)Program integrityNotwithstanding any other provision of this paragraph, the Secretary may suspend the applicability of this paragraph for such period as the Secretary considers appropriate if the Secretary determines such suspension is necessary because of fraud or other issues regarding program integrity.. 
(b)Conforming amendmentsSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is amended— 
(1)in paragraph (4)(B)(ii), by striking paragraph (7) and inserting paragraph (8); 
(2)in paragraph (5)(B)(i), by striking paragraph (7) and inserting paragraph (8); and 
(3)in paragraph (6)(A), by striking paragraph (8) and inserting paragraph (9). 
(c)RegulationsNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue regulations to implement the amendments made by this section. 
3.Teacher and public safety officer awareness campaign 
(a)In generalThe Secretary of Housing and Urban Development, in coordination with the Secretary of Education and the Attorney General, shall carry out a program of activities to inform and educate teachers and public safety officers of the availability and terms of the program established by the amendments made by section 2. 
(b)Eligible activitiesAmounts made available for the program under this section may be used only for activities designed to accomplish the purpose specified in subsection (a), which may include public service announcements, bus tours, advertising in teacher or public safety officer journals, development of web sites, establishment of toll-free telephone numbers for providing information, and such other activities as the Secretary of Housing and Urban Development may consider appropriate. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Housing and Urban Development for each of fiscal years 2006 through 2013 such sums as may be necessary for carrying out the program under this section. 
 
